Citation Nr: 0322377	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-33 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In an August 2002 
decision, the Board denied service connection for post-
traumatic stress disorder (PTSD).  The veteran appealed the 
Board's decision to the United States court of Appeals for 
Veterans Claims (Court).  

In a March 2003 order, the Court granted the Secretary's 
Motion for Remand of the Board's August 2002 decision and to 
Stay Proceedings.  Pursuant to the actions requested in the 
Motion, the Court vacated the Board's aforementioned decision 
and remanded the issue of service connection for PTSD to the 
Board for issuance of a readjudication decision that takes 
into consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  


REMAND

In the August 21, 2002, decision, the Board addressed the 
VCAA and noted that all duties were complied with through the 
October 1997 Statement of the Case and the December 1997, 
April 2000, June 2000, and March 2002 Supplemental Statements 
of the Case, which adequately notified the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  However, in the February 2003 Secretary's Motion to 
Remand and to Stay Proceedings, it was argued that the 
communication contained in the veteran's record did not 
satisfy the standard erected by the VCAA.  Specifically, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Fed. App. 183, 187 (2002).  

The Secretary's Motion also argued that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to discuss the requirement that the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, indicate what 
portion of any such information or evidence is to be provided 
by which party, and failed to discuss whether the documents 
that it referenced, or any other document in the record, 
satisfied that requirement, citing Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  Hence, because VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file, 
including the Secretary's Motion referred 
to above, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2000) and 38 C.F.R. § 
3.159 (2002) are fully complied with and 
satisfied.  

2.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should consider, on a 
de novo basis, the issue of entitlement 
to service connection for PTSD.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  

3.  Thereafter, the appellant and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




